DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 7 and Sage have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lanier, JR. et al. (US 2011/0186177) in view of Liu (US 2008/0243073) and further in view of Kamen et al. (US 2007/0219597).
Regarding claim 7, Lanier, JR.  discloses a fill adapter 3000 for filling a reservoir (see Figs. 210A-210C) comprising: a housing configured to attach to the reservoir;  a filling aid base connected to the housing configured to receive a filling aid (see Figs. 210A-210C; para. 494, 496); a button assembly actuator 3026 springingly attached to the housing, the button assembly actuator comprising one or more button assemblies 3026 (see Figs. 210A-201C); and a pump chamber plunger actuator 3048 located in a cavity portion of the housing; wherein the pump chamber plunger actuator is configured to actuate a pump chamber membrane in the reservoir before the at least one button assembly is actuated (see Figs. 210A-210C; para. 505, 506).
In this specific embodiment, Lanier, JR. does not disclose the filling aid base configured to receive a needle cradle and a needle housing, the needle housing including windows, the needle cradle having flexible tabs, the flexible tabs releasably mating with the windows in the needle housing. 
Lanier, JR. discloses a different embodiment in which the filling aid in the form of a receptacle 2770 and filling adapter 2762, wherein the receptacle is interpreted as a needle housing and vial adapter 2752 is interpreted as the needle cradle, with the needle cradle and the needle housing mated with one another (see Figs. 200-202B, para. 480). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the filling aid of Figs. 210A-210C be replaced with the filling aid of Fig. 200 in order to transfer fluids via a vial, and as Lanier, JR. discloses these two different configurations of a filling aid. 
Liu discloses mating two cylindrical-like parts via locking windows 101 on the outer part (see Fig. 9) and flexible tabs 601 on the inner part (see Fig. 10), the flexible tabs releasably mating with the windows (see Fig. 11, para. 67). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the needle cradle of Lanier, JR. , the outer part, include locking windows, and the needle housing of Lanier, JR. , the inner part, include flexible tabs, the flexible tabs releasably mating with the windows, this configuration disclosed by Liu, such that the two parts are securely connected and stable when the vial is attached for fluid transfer but also allowing for disengagement of the parts such that one can be replaced if desired.
Lanier, JR. and Liu do not disclose a foot attached to the housing, wherein the foot maintains the fill adapter in an angled position above horizon. 
Kamen discloses a foot attached to a housing, wherein the foot maintains a reservoir filling station in an angled position above horizon (see Fig. 107, para. 438). It would have been obvious to a person having ordinary skill in the art at the time of invention to attach a foot to a housing, wherein the foot maintains the fill adapter in an angled position above horizon, Kamen disclosing this configuration with a foot and housing, and helping with gaining access to inside the housing.
Regarding claim 8, teachings of Lanier, JR., Liu, and Kamen are described above and Lanier, JR. further discloses the fill adapter further comprising a mechanism for locking a reservoir onto the housing (see para. 494, 495).
Regarding claim 9, teachings of Lanier, JR., Liu, and Kamen are described above and Lanier, JR. further discloses the fill adapter further comprising at least one tab for releasably locking a reservoir onto the housing (see para. 494, 495).
Regarding claim 10, teachings of Lanier, JR., Liu, and Kamen are described above and Lanier, JR. further discloses the at least one tab further comprising a ramping portion 3030 (see Fig. 207A, para. 494).
Regarding claim 11, teachings of Lanier, JR., Liu, and Kamen are described above and Lanier, JR. further discloses the fill adapter further comprising a cylindrical structure comprising an opening into the housing (see Figs. 208-210C, para. 494, 496).
Regarding claim 12, teachings of Lanier, JR., Liu, and Kamen are described above and Lanier, JR. further discloses the fill adapter further comprising a groove 3008 at a base of the filling aid base (see Fig. 207A). 
Regarding claim 13, teachings of Lanier, JR., Liu, and Kamen are described above and Lanier, JR. further discloses the fill adapter further comprising a tongue feature 3012 (see Fig. 207A).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781